Citation Nr: 0106143	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Evaluation of service-connected residual scar, left lower 
lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from October 1978 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which determined 
that no new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia, and which granted service-connection for 
residual scar, left lower lip, evaluated as 0 percent 
disabling.  In May 1999, the RO increased the veteran's 
evaluation for his residual scar, left lower lip, to 10 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In November 1998, the Board remanded the claim for 
additional development, and in July 2000 the RO affirmed its 
denials.  The veteran has requested that his claim be 
transferred to the RO in Nashville, Tennessee, and this has 
been done.


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1981, the RO 
denied a claim of entitlement to service connection for a 
nervous condition, to include schizophrenia.

2.  The evidence received since the RO's October 1981 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  For the period from March 25, 1981 to April 13, 1998, the 
veteran's residual scar, left lower lip, is not shown to have 
been manifested by objective evidence of tenderness, moderate 
disfigurement, lower lip dysfunction or limitation on use.  

4.  As of April 14, 1998, the veteran's residual scar, left 
lower lip, is manifested by complaints of pain, bleeding and 
numbness; with evidence of tenderness, but not lower lip 
dysfunction, limitation on use or severe disfigurement.


CONCLUSIONS OF LAW

1.  The RO's October 1981 decision, which denied a claim of 
entitlement to service connection for a nervous condition, to 
include schizophrenia, became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  New and material evidence has not been received since the 
RO's October 1981 decision denying the veteran's claim for 
service connection for a nervous condition, to include 
schizophrenia; thus the claim for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  For the period from March 25, 1981 to April 13, 1998, the 
criteria for a compensable evaluation for the veteran's 
residual scar, left lower lip, have not been met.  
38 U.S.C.A. §§ 1155; Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).

4.  As of April 14, 1998, the criteria for a rating of 10 
percent for the veteran's residual scar, left lower lip, are 
met.  38 U.S.C.A. §§ 1155; Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in November 1998, the Board 
remanded the claim for additional development.  The Board 
requested that the veteran clarify his representative, that 
he be afforded a VA examination for his lip scar, and that 
the RO attempt to obtain a copy of the veteran's DD Form 256.  
Verification of the veteran's representative was subsequently 
obtained.  The veteran has been afforded a VA examination for 
his lip scar, and the RO ascertained that the veteran's DD 
Form 256 is an honorable discharge certificate which is 
issued to the veteran in original only, and that therefore 
there are no copies are of record.  Based on the foregoing, 
the Board finds that the RO has substantially complied with 
its November 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In July 2000 the RO affirmed its denials.

I  New and Material

In a decision, dated in October 1981, the RO denied a claim 
for service connection for a nervous condition.  The evidence 
at the time included diagnoses of schizophrenia.  There was 
no appeal, and the RO's October 1981 decision became final.  
See 38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In September 1992, the veteran filed to 
reopen a claim for schizophrenia, and in June 1995 the RO 
determined that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for schizophrenia.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's October 
1981 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's October 1981 
decision included service medical records.  These records 
consist almost entirely of an entrance examination report, 
dated in July 1978, and an accompanying report of medical 
history and other entrance examination and screening reports.  
None of the veteran's service medical records show 
complaints, treatment or a diagnosis of an acquired 
psychiatric disorder.  

Post-service medical records consisted of VA hospital 
reports, dated between 1977 and 1981.  Of particular note, 
two VA hospital reports, dated from August 1977 to September 
1977, and from March 1978 to May 1978, showed that the 
veteran had been hospitalized for schizophrenia prior to his 
active duty service (the veteran's discharge (DD Form 214) 
indicates that he had inactive duty service prior to his 
active duty).  On the first occasion, he was hospitalized for 
about six weeks.  His symptoms were noted to include 
hallucinations, aggressiveness, ideas of reference and 
paranoid feelings.  His medications included Haldol and 
Thorazine.  On the second occasion, he was hospitalized for 
about two months.  His symptoms were noted to include 
hallucinations, referential ideation and hostility, and he 
was placed on the maximum security ward.  His medications 
included Mellaril, Elavil and Dalmane.  His treatment ended 
when he went absent without leave.  

VA hospital records dated after the veteran's period of 
active duty show that the veteran was first treated for 
psychiatric symptoms in March 1980, at which time he was 
hospitalized for about one month.  He was hospitalized again 
in April 1981, for about three months.  In each case, the 
diagnosis was schizophrenia.  

Based on this evidence, the RO denied the claim in October 
1981.  The RO essentially determined that the evidence showed 
that the veteran had a preexisting schizophrenia which had 
not been aggravated during his service.  The Board notes that 
the RO determined that the veteran had one month and 26 days 
of active service.  Since this service does not amount to 
service for 90 days or more during a war period or after 
December 31, 1946, he was not eligible for consideration 
under the provisions allowing presumptive service connection 
for schizophrenia manifested or aggravated within a year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  At the time of the 
RO's October 1981 decision, the claims file did not contain a 
medical opinion to the effect that the veteran's 
schizophrenia (or any other acquired psychiatric disorder) 
was either caused or aggravated by his service.  

Evidence received since the RO's October 1981 decision 
includes additional service medical records, records from the 
Hato Rey Psychiatric Hospital (HRPH), dated between 1982 and 
1995, VA outpatient treatment reports, dated between 1981 and 
1999, and two VA hospital reports, dated in 1999.  The 
service medical records show treatment for a laceration to 
the lip in November 1978, with no complaints, treatment or 
diagnosis of an acquired psychiatric disorder.  These records 
are remarkable for a reported medical history that included 
three months of psychiatric care at age 19 (i.e., about 1976, 
prior to active duty service).  The HRPH records show 
periodic hospitalization for schizophrenia.  The VA 
outpatient treatment reports show periodic treatment for 
psychiatric symptoms, and the VA hospital reports show two 
different hospitalizations between June and July of 1999, for 
a total of about three weeks.  The earlier report does not 
contain a diagnosis, but shows treatment for complaints of 
insomnia and nervousness.  The latter report contains a 
diagnosis of schizo-affective disorder, bipolar type, manic 
episode.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the submitted evidence includes VA 
hospital reports dated between 1977 and 1981, which were of 
record at the time of the RO's October 1981 decision, and 
which are therefore cumulative.  As for the remainder of the 
submitted evidence, the Board finds that material evidence 
has not been received to reopen the claim for service 
connection for schizophrenia on any basis.  Specifically, 
none of the submitted evidence contains a medical opinion to 
the effect that the veteran's schizophrenia (or any other 
acquired psychiatric disorder) was either caused or 
aggravated by his service.  Therefore, new and material 
evidence has not been submitted.  

The submitted evidence therefore does not pertain to the 
evidentiary defects which were the basis for the RO's October 
1981 decision.  The Board further finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand.  The Board thus concludes that this evidence 
is not probative of the issue at hand, and is not material.  
See  e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's 
October 1981 denial of the claim consists of written 
statements from the veteran, and the transcript from his 
hearing, held in April 1998.  In this oral and written 
testimony, the veteran asserts that his schizophrenia began 
during service and was manifested by sleep difficulties, bad 
dreams.  It appears that it was argued that these symptoms 
either did not preexist service or increased in severity 
during service.  

The veteran's assertions do not provide any new facts or 
legal arguments which were not of record at the time of the 
RO's October 1981 decision and which warrant a reopening of 
the claim.  In addition, laypersons are not competent to give 
a medical opinion as to diagnosis, causation or aggravation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Evaluation

The veteran's service medical records, dated November 6, 
1978, show that he reported that he had been punched in the 
face during a fist fight in October 1978.  On examination, 
there was one three-centimeter deep internal laceration on 
the buccal mucosa and an internal, three-centimeter through-
and-through laceration (with an accompanying one-centimeter 
external scar) on the buccal mucosa.  The assessment was 
laceration, left lower lip.  He was sutured.  There were no 
complaints during the next two days of follow-up treatment.  

The RO granted service connection for residuals of scar, left 
lower lip, in June 1995, evaluated as 0 percent disabling 
(noncompensable).  The RO assigned an effective date of March 
25, 1981.  In May 1999, the RO increased the veteran's 
evaluation to 10 percent, effective March 11, 1999.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 0 
percent is warranted for residuals of scar, left lower lip, 
for the period from March 25, 1981 to March 10, 1999, and 
whether an evaluation in excess of 10 percent is warranted 
for this disability for the period from March 11, 1999 to the 
present.  

A review of the veteran's written testimony and the 
transcript from his hearing, held in April 1998, shows that 
he argues that a higher evaluation is warranted for his left 
lower lip scar because he has residual pain, numbness and 
difficulty eating.  

A VA examination report, dated June, 1995, shows that the 
veteran reported that he had sustained a laceration to his 
lip while in a tank.  He complained of involuntary movement 
and toothache, and that he was "nervous all the time due to 
the scar."  On examination, there was an almost 
imperceptible scar on the left lower lip, one centimeter long 
and one millimeter wide, linear in shape with loss of color.  
The scar was nontender to palpation.  There was no swelling, 
inflammation, depression or ulceration.  The scar had a good 
vascular supply and was not cosmetically disfiguring and was 
not limiting the function of the part affected.  The scar had 
no keloid, adherence or herniation.  The diagnosis was 
residual scar, left lower lip, healed.  

A VA examination report, dated March 11, 1999, shows that the 
veteran complained that his lower lip was tender to touch and 
painful while eating.  It also appears that he complained 
that the scar breaks down and bleeds.  He also complained of 
occasional bleeding while brushing his teeth.  On 
examination, there were three scars at the left angle of the 
mouth, each about one centimeter long.  There were three 
areas of redness and irritation on left buccal mucosal 
corresponding to the external scars.  The scars were tender 
to touch, particularly when stretched or pulled.  There was 
depression of the skin with adherence when pulling on lips.  
There was no ulceration or breakdown of the skin, although 
this was said to be present "by history."  The external 
scars were depressed and the intra-oral scars were elevated.  
The extent of underlying tissue loss was minimal.  The 
examiner indicated that the scars were distressing to the 
veteran because of the depressed scars and pain.  There was 
no discoloration.  The examiner stated that although the 
veteran appeared to notice his scars very much, they were not 
markedly obvious to the casual observer.  He also indicated 
that the scars were disfiguring.  The examiner's opinion was 
accompanied by a sketch of the scars in issue.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  The 10 percent 
evaluation is the maximum schedular rating contemplated under 
Diagnostic Code 7804. 

Under Diagnostic Code 7800, a 10 percent evaluation requires 
a moderately disfiguring scar of the head, face, or neck.  38 
C.F.R. § 4.118 (2000).  

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for postoperative scars if they are superficial, 
poorly nourished with repeated ulceration.  38 C.F.R. § 4.118 
(2000).

Under Diagnostic Code 7805, other scars will be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not shown.  38 C.F.R. § 4.31 
(2000).



A.  March 25, 1981 to April 13, 1998

The only medical evidence dated during this time period is 
the June 1995 VA examination report.  This report shows that 
the veteran's left lower lip scars were not tender or painful 
on objective demonstration.  Therefore, the criteria for a 10 
percent rating are not met under DC 7804.  To the extent it 
may be argued that the veteran's assertions of pain should be 
read to assert that he had lip pain at some point during this 
period, and therefore warrant a compensable rating at some 
point during this period, the Board notes that the veteran 
has not specifically made such an assertion.  In addition, a 
review of the evidence shows that the veteran did not 
complain of lip pain during his June 1995 VA examination, and 
there is no record of treatment for lip symptoms during this 
time period.  Therefore there is no medical evidence upon 
which to rate the disability in issue.  Finally, although 
service medical records clearly indicate that he sustained 
his lip scar after getting punched in the face, in March 1999 
he represented to the VA examiner that he sustained his lip 
injury after falling off of a tank.  Therefore, to the extent 
that an assertion of lip pain could be implied from the 
veteran's oral and written testimony for this time period, 
any such statements lack sufficient credibility to outweigh 
the contrary evidence of record, and the preponderance of the 
evidence is against a compensable rating under DC 7804 for 
the period from March 25, 1981 to April 13, 1998.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The June 1995 VA 
examination report notes an almost imperceptible scar on the 
left lower lip, and that the scar was not cosmetically 
disfiguring.  Therefore, given the foregoing findings, to 
include findings as to the size, shape, depression and 
discoloration of the scars, the Board finds that a moderately 
disfiguring scar in not shown and a compensable rating is not 
warranted under DC 7800.  With regard to DC 7803 and DC 7805, 
the June 1995 VA examination report does not show that the 
veteran's scars are poorly nourished with repeated 
ulceration, or that they are productive of functional 
limitation.  Therefore, the criteria for a 10 percent rating 
are not met under DC's 7803, 7805.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that a compensable rating is not warranted for the 
period from March 25, 1981 to March 10, 1999.  

B.  April 14, 1998 to the Present

In May 1999, the RO increased the veteran's rating for his 
residuals, lower left lip scar, to 10 percent disabling, 
based on the March 11, 1999 VA examination report.  The RO 
assigned an effective date of March 11, 1999.  

However, the Board finds that the correct effective date for 
the veteran's 10 percent rating is April 14, 1998.  
Specifically, the March 1999 VA scar examination report shows 
that the veteran complained that his lower lip was tender to 
touch and painful while eating.  The scars were tender to 
touch, particularly when stretched or pulled.  At his April 
1998 hearing, the veteran testified that his lip was 
sensitive to touch and painful when he was eating.  Given the 
foregoing, the Board is unwilling to find that the veteran's 
complaints of pain as contained in his testimony are 
unrelated to the objective demonstration of pain in his March 
1999 VA scar examination report, and the Board has determined 
that the criteria for an evaluation of 10 percent are shown 
as of the date of his hearing, i.e., April 14, 1998.  See 38 
C.F.R. § 3.400(b)(2)(i) (2000); Fenderson, supra, 126-127.  

The 10 percent rating is the maximum rating provided for 
under DC 7804.  A rating in excess of 10 percent is not 
warranted under any other potentially applicable diagnostic 
code.  Schafrath.  Under Diagnostic Code 7800, a 30 percent 
evaluation requires a severely disfiguring scar of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles.  38 C.F.R. § 4.118 
(2000).  However, in this case, the only medical evidence of 
record for the time period in issue is the March 1999 VA 
examination report.  This report shows that although the 
examiner indicated that the scars were disfiguring, he also 
stated that they were not markedly obvious to the casual 
observer.  Therefore, given the foregoing findings, to 
include findings as to the size, shape, depression and 
discoloration of the scars, the Board finds that a severely 
disfiguring scar is not shown, and that a 30 percent rating 
is not warranted under DC 7800.  The Board further notes that 
this finding is consistent with the June 1995 VA examination 
report, which indicated that the scar was not cosmetically 
disfiguring.  In addition, there is no indication of 
additional and intervening trauma to the scars which would 
support a conclusion that the veteran's scars had increased 
in severity or disfigurement since June 1995.  Therefore, a 
30 percent rating is not warranted under DC 7800.  With 
regard to DC 7805, the Board notes that although the veteran 
complains of pain while eating, the March 1999 VA examination 
report does not show that his scars are productive of 
functional limitation.  Therefore, a rating in excess of 10 
percent based on functional limitation is not warranted.  

C.  Conclusion

The Board has determined that the preponderance of the 
evidence is against entitlement to a compensable rating for 
the period from March 25, 1981 to April 13, 1998, and against 
a rating in excess of the current 10 percent for the period 
from April 14, 1998 to the present.  To that extent, the 
written testimony of the veteran as to an increased level of 
severity of the disabilities at issue is unsupported.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit 
favorable determinations on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenia is 
denied.

For the period from March 25, 1981 to April 13, 1998, a 
compensable rating for residuals, left lower lip scar, is 
denied.

As of April 14, 1998, a rating of 10 percent, and no more, 
for residuals, left lower lip scar, is granted, subject to 
provisions governing the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

